DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 8-10, 13-14, 16-17, 21-22, and 24-25 are pending in this Office Action.
Claim 18 is allowed.

Drawings
The formal drawings received on 10/05/2018 have been entered.

Response to Arguments
Applicant’s arguments filed in the pre-brief conference request filed on 10/21/2021, have been fully considered, but they are moot in view of new grounds of rejections. The reasons set forth below.

Examiner’s Note
Claim 18 recites a “computer-readable storage medium” in the preamble. According to paragraph [0084] of the applicant’s specification, the “computer-readable storage medium” is not a transitory signal per se. The applicant’s specification, in paragraph [0084], states “The computer readable storage medium can be a tangible 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 4-5, 8-10, 13-14, 16-17, 21-22, and 24-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite “… relative to a threshold value,” which is not present in the applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-10, 13-14, 17, 21, 22, 24, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (Pub. No.: US 2013/0283090, hereinafter, “Bradley”) in view of Arnold et al. (Pub. No.: US 2011/0087927, hereinafter, “Arnold”), and further in view of (CPU sampling settings, 09 September 2016, YourKit, pages 1-3, hereinafter, “CPU sampling settings”), Karch, Robert (Patent No.: US 5,899,991, hereinafter, “Karch”), Horikawa, Takashi (Pub. No.: US 2006/0190596, hereinafter, “Horikawa”), and Whitner et al. (Pub. No.: US 2017/0085456, hereinafter, “Whitner”).
Claim 10 (similar claim 1). Bradley teaches:
A computer-implemented method for monitoring at least one computer program executing on a computer system, the method comprising: – in paragraph [0003] ([0003] “a computer-implemented method, a computer program product … monitoring a set of VM and OS health status metrics of a system at a first level ….”)
running an intelligent monitoring system which obtains at least one preference from a user, the at least one preference including at least one maximum monitoring overhead, on the computing system – in paragraph [0055] ([0055] “the method determines whether a user has defined custom parameters for the VMTI agent 112. Exemplary parameters include, but are not limited to, maximum CPU utilization, maximum memory utilization, response time overhead, number of previous recommendations made, quality assessment of the user, and the type of monitoring to be implemented. … the user defined parameters are passed as variables to the VMTI agent 112 ….”)
wherein the maximum monitoring overhead comprises a threshold for an amount of overhead that can be consumed by the intelligent monitoring system for monitoring the computer program, – in paragraph [0060] ([0060] “the user specifies what type of monitoring they prefer the most (such as operating system monitoring and network monitoring) and they specify that maximum overhead. … if the user specifies a goal that no transaction should take longer than X seconds but that the overhead of monitoring should be less than 1%, the VMTI agent 112 may decide to do the minimal amount of work to monitor transactions ….”)
wherein the at least one preference is provided by a user – in paragraph [0055] ([0055] “… the user defined parameters are passed as variables to the VMTI agent 112 ….”)

Bradley does not explicitly teach: 
using the intelligent monitoring system to monitor the at least one computer program; wherein the intelligent monitoring system is for monitoring the at least one computer program.
However, Arnold teaches:
using the intelligent monitoring system to monitor the at least one computer program; wherein the intelligent monitoring system is for monitoring the at least one computer program – in paragraph [0013] ([0013] “QVM in one embodiment detects defects by continuously monitoring the execution of the application in a production setting.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bradley with Arnold (which is an analogous art) to include using the intelligent monitoring system to monitor the at least one computer program; wherein the intelligent monitoring system is for monitoring the at least one computer program, as taught by Arnold, in paragraph [0013], to provide a runtime environment that is able to detect and help diagnose defects in deployed systems to improve software quality.

Combination of Bradley and Arnold does not explicitly teach:
further comprising assigning a different weight to a central processing unit (CPU) time than to a wall clock time to determine how frequently to monitor the at least one computer program.
However, CPU sampling settings teaches:
further comprising assigning a different weight to a central processing unit (CPU) time than to a wall clock time to determine how frequently to monitor the at least one computer program – on pages 2, 3 (on page 2 “Specify whether CPU or wall time will be measured for profiled methods. … Matching methods will be measured with wall time, all other methods - with CPU time. Specify how often samples are taken ….” on page 3 “You can specify a custom settings file for a particular application ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bradley and Arnold with CPU sampling settings (which is an analogous art) to include further comprising assigning a different weight to a central processing unit (CPU) time than to a wall clock time to determine how frequently to monitor the at least one computer program, as taught by CPU sampling settings, on page 1, to provide a CPU sampling setting technique which allows user to customize aspects of CPU sampling.

Combination of Bradley, Arnold, and CPU sampling settings does not explicitly teach:
the weights being determined by: (a*(CPU time) + (b*(wail clock time')), where a is a CPU weight and b is a wall clock weight; wherein the CPU weight and the wall clock weight are each greater than 0; wherein a and b are positive numbers.
However, Karch teaches:
the weights being determined by: (a*(CPU time) + (b*(wail clock time')), where a is a CPU weight and b is a wall clock weight; wherein a and b are positive numbers – on lines 36-40 in column 5 (on lines 36-40 in column 5 “Other items which may be checked are (i) CPU processing time, (ii) bandwidth, (iii) elapsed time of the query and (iv) any combination thereof. The combinations may also be a weighted average.”) See MPEP 2144.05 (Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bradley, Arnold, and CPU sampling settings with Karch (which is an analogous art) to include the weights being determined by: (a*(CPU time) + (b*(wail clock time')), where a is a CPU weight and b is a wall clock weight; wherein the CPU weight and the wall clock weight are each greater than 0; wherein a and b are positive numbers, as taught by Bradley, in paragraph [0015], to provide a way to inspect the state of the system and virtual machine and to control the execution of applications running in the VM.

	Combination of Bradley, Arnold, CPU sampling settings, and Karch does not explicitly teach:
wherein the CPU time comprises a CPU time consumed by the intelligent monitoring system, wherein the wall clock time comprises an actual time consumed by the intelligent monitoring system.
	However, Horikawa teaches
wherein the CPU time comprises a CPU time consumed by the intelligent monitoring system, wherein the wall clock time comprises an actual time consumed by the intelligent monitoring system, and – in paragraph [0109] ([0109] “The analyzer 12 analyzes trace data collected by the tracer 5 to obtain the CPU time (CPU utilization time) and elapsed time (wall or wall clock time) required for each transaction with respect to each software component.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bradley, Arnold, CPU sampling settings, and Karch with Horikawa (which is an analogous art) to include wherein the CPU time comprises a CPU time consumed by the intelligent monitoring system, wherein the wall clock time comprises an actual time consumed by the intelligent monitoring system, as taught by Horikawa, in paragraph [0001], to detect a bottleneck on the occasion of concurrent processing of a plurality of transactions.

		Combination of Bradley, Arnold, CPU sampling settings, Karch, and Horikawa does not explicitly teach:
wherein the at least one preference comprises a score indicating a preference regarding a frequency of monitoring, further comprising: the intelligent monitoring system determining how frequently to monitor the at least one computer program based on the score relative to a threshold value.
However, Whitner teaches:
wherein the at least one preference comprises a score indicating a preference regarding a frequency of monitoring, further comprising: the intelligent monitoring system determining how frequently to monitor the at least one computer program based on the score relative to a threshold value – in paragraphs [0002], [0061] (The method also includes determining, using a processor, a priority score for each of the plurality of entities in the network based on the device information and the traffic information. The method additionally includes determining a polling frequency for each of the plurality of entities based on each priority score, wherein the polling frequency for a first entity having a first priority score is greater than the polling frequency for a second entity having a second priority score that is lower than the first priority score. The method further includes polling each of the plurality of entities at its polling frequency.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bradley, Arnold, CPU sampling settings, Karch, and Horikawa with Whitner (which is an analogous art) to include wherein the at least one preference comprises a score indicating a preference regarding a frequency of monitoring, further comprising: the intelligent monitoring system determining how frequently to monitor the at least one computer program based on the score relative to a threshold value, as taught by Whitner, in paragraph [0015], to help organizations 

Claim 13. Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner teaches The computer-implemented method of claim 10 – refer to claim 10 for reference(s).

Arnold further teaches:
further comprising: the intelligent monitoring system determining a first monitoring data d1 at a time t1 – in paragraph [0035] ([0035] “The job of the Overhead Controller in one embodiment is to periodically check the QVM overhead …. the controller monitors … recent overhead. … a second copy of application time and QVM time are maintained …. This gives more weight to recent timings, effectively measuring the overhead over a previous window of execution.”)
the intelligent monitoring system determining a second monitoring data d2 at a time t2  – in paragraph [0035] ([0035] “The job of the Overhead Controller in one embodiment is to periodically check the QVM overhead …. the controller monitors … recent overhead. Recent overhead is computed via exponential decay; a second copy of application time and QVM time are maintained ....”)
the intelligent monitoring system determining how frequently to monitor the at least computer program based on a difference between d2 and d1 – in paragraph [0035] ([0035] “The job of the Overhead Controller in one embodiment is to periodically check the QVM overhead, and adjust the sampling frequencies accordingly. If the overhead is above the budget, sample frequencies are reduced; if the overhead is below budget, the frequencies are increased.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bradley, CPU sampling settings, Karch, Horikawa, and Whitner with Arnold (which is an analogous art) to include further comprising: the intelligent monitoring system determining a first monitoring data d1 at a time t1; the intelligent monitoring system determining a second monitoring data d2 at a time t2; and the intelligent monitoring system determining how frequently to monitor the at least computer program based on a difference between d2 and d1, as taught by Arnold, in paragraph [0013], to provide a runtime environment that is able to detect and help diagnose defects in deployed systems to improve software quality.

Claim 14 (similar claim 2). Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner teaches The computer-implemented method of claim 10 – refer to claim 10 for reference(s). 
Bradley teaches:
wherein the at least one preference further comprises one of: a maximum central processing unit (CPU) usage; a maximum memory usage; a maximum I/O bandwidth; and a maximum network bandwidth – in paragraph [0055] ([0055] “the method determines whether a user has defined custom parameters for the VMTI agent 112. Exemplary parameters include, but are not limited to, maximum CPU utilization, maximum memory utilization, response time overhead, number of previous  to be implemented.”)

Claim 5. Claim 5 is substantially similar to claims 10 and 18.

Claim 8. Claim 8 is substantially similar to claims 10, 13, and 18.

Claim 9. Claim 9 is substantially similar to claims 10, 17, and 18.

Claim 17. Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner teaches The computer-implemented method of claim 10 – refer to claim 10 for reference(s).
Bradley teaches:
embodied in a cloud-computing environment – in paragraphs [0027], [0028] ([0027] “Embodiments of the invention may be provided to end users through a cloud computing infrastructure.” [0028] “the VMTI agent could execute on a computing system in the cloud and monitor and repair critical system errors.”)

Claim 21 (similar claim 24). Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner teaches The system of claim 1 – refer to claim 1 for reference(s).

CPU sampling settings further teaches:
further comprising assigning a higher weight to a central processing unit (CPU) time than to a wall clock time to determine how frequently to asynchronously monitor at least one computer program. – on pages 2, 3 (on page 2 “Specify whether CPU or wall time will be measured for profiled methods. … Matching methods will be measured with wall time, all other methods - with CPU time. If there are no lines with walltime specified, all methods will be measured with CPU time. Specify how often samples are taken ….” on page 3 “You can specify a custom settings file for a particular application ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Combination of Bradley, Arnold, Karch, Horikawa, and Whitner with CPU sampling settings (which is an analogous art) to include further comprising assigning a higher weight to a central processing unit (CPU) time than to a wall clock time to determine how frequently to asynchronously monitor at least one computer program, as taught by CPU sampling settings, on page 1, to provide a CPU sampling setting technique which allows user to customize aspects of CPU sampling.

Claim 22 (similar claim 25). Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner teaches The system of claim 1 – refer to claim 1 for reference(s).

CPU sampling settings further teaches:
further comprising assigning a higher weight to a wall clock time than to a central processing unit (CPU) time to determine how frequently to synchronously monitor at least one computer program. – on pages 2, 3 (on page 2 “Specify whether CPU or wall time will be measured for profiled methods. … Matching methods will be measured with wall time, all other methods - with CPU time. …. Specify how often samples are taken ….” on page 3 “You can specify a custom settings file for a particular application ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Combination of Bradley, Arnold, Karch, Horikawa, and Whitner with CPU sampling settings (which is an analogous art) to include further comprising assigning a higher weight to a wall clock time than to a central processing unit (CPU) time to determine how frequently to synchronously monitor at least one computer program, as taught by CPU sampling settings, on page 1, to provide a CPU sampling setting technique which allows user to customize aspects of CPU sampling.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (Pub. No.: US 2013/0283090, hereinafter, “Bradley”) in view of Arnold et al. (Pub. No.: US 2011/0087927, hereinafter, “Arnold”), and further in view of (CPU sampling settings, 09 September 2016, YourKit, pages 1-3, hereinafter, “CPU sampling settings”), Karch, Robert (Patent No.: US 5,899,991, hereinafter, “Karch”), Horikawa, Takashi (Pub. No.: US 2006/0190596, hereinafter, “Horikawa”), Whitner et al. (Pub. No.: US 2017/0085456, hereinafter, “Whitner”), and Zhang, Ying (Pub. No.: US 2013/0064079, hereinafter, “Zhang”).
Claim 16 (similar claim 4). Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner teaches The computer-implemented method of claim 10 – refer to claim 10 for reference(s).

Combination of Bradley, Arnold, CPU sampling settings, Karch, Horikawa, and Whitner does not explicitly teach: 
wherein the at least one preference further comprises an accuracy score correlated with an accuracy of monitoring desired by a user, further comprising: the intelligent monitoring system determining how frequently to monitor the at least one computer program based on the accuracy score.
However, Zhang teaches:
wherein the at least one preference further comprises an accuracy score correlated with an accuracy of monitoring desired by a user, further comprising: the intelligent monitoring system determining how frequently to monitor the at least one computer program based on the accuracy score – in paragraphs [0041], [0042] ([0041] “Satisfying network-wide flow monitoring objectives, allowing the operator to flexibly specify any subset of traffic that should be monitored more accurately than others. The operator can also specify criteria based on other objectives such as ensuring fairness across different subsets of traffic.” [0042] “Considering the overhead on the switch, such that the sampling does not overload the switch, i.e. within the switch resource constraints.”)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449